Citation Nr: 0127257	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  01-04 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of an excision of the right 
submandibular gland.

Entitlement to an evaluation in excess of 10 percent for a 
service-connected scar, status post right submandibular gland 
excision.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active naval service from January 1967 to 
February 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO), which denied increased ratings for the residuals of a 
right submandibular gland excision and a scar, status post 
right submandibular gland excision.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of excision of 
a right submandibular gland are manifested by no more than 
occasional locking of the jaw, dry mouth, and numbness.

2.  His service-connected scar, secondary to right 
submandibular gland excision, is manifested by no more than 
slight tenderness.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the veteran's service-connected residuals a right 
submandibular gland excision have not been met.  38 U.S.C.A. 
§§ 1110, 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.114 Diagnostic Code 7299-9905 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's scar, secondary to his right side 
submandibular gland excision have not been met.  38 U.S.C.A. 
§§ 1110, 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.114, Diagnostic Code 7200-7804 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board concludes that a remand to the RO for 
additional action under the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is 
unwarranted as VA has already met its obligations to the 
veteran under that statute and the implementing regulatory 
changes (66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  All 
relevant facts have been adequately developed by the RO; 
given the facts of this case, there is no reasonable 
possibility that any further assistance to the veteran would 
aid in substantiating his claim.  The RO obtained VA and 
private medical records.  Further, the RO informed the 
veteran of all applicable law and regulations, advised him of 
the type of evidence necessary to substantiate his claim, and 
arranged for a comprehensive VA medical examination.  Also, 
the veteran was afforded a hearing before a traveling member 
of the Board, as he requested.  Therefore, the Board finds 
that VA has fully satisfied its duty to the veteran under 
VCAA.  As the RO fulfilled the duty to assist, and because 
the change in law has no material effect on adjudication of 
his claim, the Board finds that it can consider the merits of 
this appeal without prejudice to him.  See Bernard v Brown, 4 
Vet. App. 384 (1993).  

FACTUAL BACKGROUND

During and after service, the veteran experienced persistent 
swelling on the right side of his face and neck.  Apparently, 
those symptoms were treated with antibiotics.  In 1979, his 
right submandibular gland was excised.

In December 1993, he filed a claim of service connection for 
"removal of gland with residuals."  By June 1994 RO 
decision, service connection was denied.

On September 1994 VA medical examination, the examiner noted 
that the veteran had discomfort in the right upper neck and 
that his right submandibular gland was removed for chronic 
sialadenitis.  On objective examination, there was a mildly 
tender mass anterior to the mandibular angle.  The examiner 
diagnosed a right submandibular gland mass.  A fine needle 
aspiration was performed, which revealed lymphoproliferative 
lesions.  Antibiotics were prescribed.

By October 1994 decision, the RO granted service connection 
for residuals of the removal of his right submandibular gland 
and that disability was rated zero percent disabling.  

In January 1997, in seeking an increased rating for his 
service-connected disability, he testified at a hearing 
before a traveling member of the Board.  He testified that he 
was treated for problems with his salivary glands in service.  
He also stated that he received continuing treatment at VA 
facilities following service and that finally his right 
submandibular gland was removed.  He stated that he felt 
numbness in that area with tightness and locking in the jaw.  
He described ringing in the right ear and stated that his 
right eye was becoming weaker.  He described dryness in the 
mouth and throat when sleeping on the left side.  He said 
that his ability to speak was not impaired and that he did 
not have any digestive disorder associated with his 
disability.  Also, he asserted that no dental problems ensued 
from the loss of his right submandibular gland.  He indicated 
that he did not know whether ringing in the right ear had to 
do with the removal of his submandibular gland, but he 
described popping sounds in that ear when chewing and 
swallowing.  He stated that the right ear and right eye 
symptoms began after the submandibular gland removal surgery, 
but he did not know whether those problems were related to 
the surgery.

By April 1997 Board decision, the Board remanded the issue of 
entitlement to a compensable evaluation for his service-
connected residuals of submandibular gland removal.  In 
pertinent part, the Board requested a VA medical examination 
by an oral surgeon.  By its April 1997 decision, the Board 
also denied service connection for defective vision and right 
ear hearing loss, claimed secondary to his service-connected 
submandibular gland disability.  

On August 1997 VA medical examination, the veteran reported a 
history of recurrent tenderness and swelling in the right 
submandibular area since service and that in 1979 he 
underwent a right submandibular gland excision.  He 
complained of temporomandibular joint (TMJ) pain and 
occasional xerostomia.  On examination, he had a well-healed 
submandibular gland excision scar and moist mucosal membranes 
in his oral cavity.  There was no evidence of residual gland 
edema or infection in that area.  The examiner diagnosed 
status post submandibular gland excision and probable TMJ 
syndrome.  

On December 1997 VA medical examination, the veteran 
complained of periodic right face and neck pain with locking 
of the jaw on occasion.  He complained of dry mouth, 
especially at night.  He denied problems eating, swallowing, 
or speaking.  He complained of locking of the jaw when 
yawning and of pain and cramping in the submandibular area.  
On examination, the examiner noted a six-centimeter scar in 
the right submandibular area causing the skin to adhere to 
deeper layers.  There was a three-centimeter mass in the 
right submandibular area adjacent to the right angle of the 
mandible with tenderness consistent with the presence of a 
lymph node.  There was no seventh nerve deficit, but there 
was mild anesthesia to the skin over the right lower border 
of the mandible.  The examiner diagnosed status post right 
submandibular gland excision with a scar that was adherent to 
deeper layers, mild xerostomia, a tender lymph node mass, 
normal TMJ function, numbness in the skin of the right border 
of the mandible area, a history of digastric muscle cramping 
on yawning, cementomas, and no noted difficulty in speaking, 
chewing, or swallowing.  

By March 1999 supplemental statement of the case, the RO 
granted service connection for status post right 
submandibular gland excision with a scar, rated as 10 percent 
disabling.  The RO also increased the veteran's rating for 
residuals of the removal of his right submandibular gland 
with tenderness and numbness to 10 percent disabling.  

In August 2000, he complained of persistent submandibular 
gland swelling.  A computed tomography (CT) scan showed 
evidence of a mass.  Tests conducted on the mass were 
inconclusive.

In September 2000, he submitted a claim for an increased 
rating for his service-connected residuals of a submandibular 
gland excision.  

On November 2000 VA medical examination, the examiner noted a 
four-centimeter scar in the right submandibular area of the 
neck that was mildly tender and numb.  There was no palpable 
mass in the area.  The examiner noted probable acute 
periodontitis and purulent discharge from the gingival sulcus 
of almost all the teeth.  The examiner diagnosed mild 
tenderness to the right submandibular area with moderate 
scarring to the underlying tissues.  The scarring was most 
likely secondary to the removal of the right submandibular 
gland.  There was no sign of swelling or inflammation.  The 
examiner also diagnosed moderate to severe periodontal 
disease with purulent discharge possibly related to the 
recent swelling described by the veteran.  That sort of 
infection, according to the examiner, could at times be 
confused with submandibular swelling.

By December 2000 rating decision, the RO continued his 10 
percent rating for residuals of the removal of his right 
submandibular gland with tenderness, scarring, and numbness.  
Also, the evaluation of his service-connected scar, status 
post submandibular gland excision, was continued at 10 
percent.  

In August 2001, the veteran testified at a hearing before the 
undersigned and indicated that he had persistent swelling in 
his right submandibular gland.  He stated that several teeth 
were extracted to relieve the swelling.  He related that the 
extractions did not alleviate the swelling.  He also 
complained of problems with his gums.  He testified that some 
of the extracted teeth had fillings in them and that others 
were loose.  He ultimately acknowledged that his periodontal 
disease was unrelated to his submandibular disability.  He 
stated that he did not sleep well, particularly when sleeping 
on the wrong side as that caused dry mouth.  He testified 
that his jaw locked when he yawned.  He indicated that he 
suffered from some dry mouth during the day, but that the 
problem was not as severe at night.  He testified that his 
jaw was always infected and that with time it seemed that his 
right jaw and face were growing weaker.  He also described 
numbness in the area of the submandibular gland excision 
surgery.  

LAW AND REGULATIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2001).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2001).

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlaps the symptomatology of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

38 C.F.R. § 4.27 (2001) provides that unlisted disabilities 
requiring rating by analogy will be coded with the first two 
numbers of the schedule provisions for the most closely 
related body part and "99."  Hyphenated diagnostic codes 
are used when a rating under one code requires use of an 
additional code to identify the basis for the evaluation 
assigned.  The additional code is shown after the hyphen.  

Also, when an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

When there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7.  All benefit of the doubt will be resolved in 
the veteran's favor. 38 C.F.R. § 4.3 (2001).  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  
However, the assignment of a particular diagnostic code is 
completely dependent on the facts of a particular case.  
Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  See Tedeschi v. 
Brown, 7 Vet. App. 411 (1995); Pernorio, 2 Vet. App. at 629 
(1992).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
Supp. 2001).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  Id.; See also 38 C.F.R. § 3.102 (2001).  
When a claimant seeks benefits and the evidence is in 
relative equipoise, the claimant prevails.  See Gilbert v. 
Derwinski, 1 Vet. App.49 (1990).  The preponderance of the 
evidence must be against the claim for benefits to be denied.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).  

ANALYSIS

The veteran's service-connected residuals of a right 
submandibular gland excision are currently rated 10 percent 
disabling under 38 C.F.R. § 4.114, Code 7299-9905.  Hence his 
disability is rated by analogy.  See 38 C.F.R. § 4.27.  Codes 
beginning with "72" pertain to ratings of the digestive 
system.  See 38 C.F.R. § 4.114.  38 C.F.R. § 4.150, Code 9905 
pertains to temporomandibular articulation and limitation of 
motion.  Thus, the veteran's disability relating to the 
digestive system is rated by analogy under Code 9905 as 
associated with TMJ.  38 C.F.R. § 4.27.

Under Code 9905, limited motion of the inter-incisal range 
from 31 to 40 mm or a range of lateral excursion from 0 to 4 
mm warrants a 10 percent evaluation.  The next higher rating, 
20 percent, requires limitation of motion of 
temporomandibular articulation with an inter-incisal range of 
21 to 30 mm.  The NOTE associated with Code 9905 states that 
ratings for limited inter-incisal movement shall not be 
combined with ratings for limited lateral excursion.  
38 C.F.R. § 4.150, Code 9905.

With respect to the submandibular area, he has complained of 
pain, numbness, tightness, and locking of the jaw.  He also 
complained of xerostomia and continued oral infections.  He 
denied, however, trouble chewing, swallowing, or speaking.  
On objective examination in December 1997, the examiner 
diagnosed normal TMJ function with a history of cramping on 
yawning.  He also diagnosed numbness to the skin of the 
mandibular area.  The November 2000 VA examiner diagnosed 
mild tenderness to the right submandibular area.  However, 
despite all of the above symptoms, the veteran has not 
demonstrated permanent TMJ limitation of motion.  Locking of 
the right jaw, although a recurrent symptom, is not a 
permanent one.  Additionally, despite its tendency to lock, 
his TMJ is not limited in its range of motion.  Hence, no 
more than a 10 percent rating is warranted under the schedule 
for temporomandibular articulation.  Id.  

He has complained of pain and numbness in the submandibular 
area.  The November 2000 VA examiner confirmed mild 
tenderness in that location.  However, those symptoms do not 
affect his ability to chew, swallow, or speak and do not 
impact on the functioning of the TMJ.  Thus, a greater 
evaluation based on those symptoms is not warranted.  See Id.  
Similarly, he voiced complaints of dry mouth, particularly at 
night when "sleeping on the wrong side."  However, that 
symptom, although a residual of the excision of his right 
submandibular gland, does not impact the normal oral 
functions such as chewing, swallowing, or speaking.  Thus, 
again, a greater disability rating based on that a symptom is 
not warranted.  

The Board notes that the veteran voiced complaints of 
swelling and continual infections of the mouth.  Indeed, a 
tender lymph node mass was noted on December 1997 VA 
examination; however, no swelling or inflammation was noted 
on November 2000 VA examination.  In any event, on November 
2000 VA medical examination, the examiner diagnosed moderate 
to severe periodontal disease with purulent discharge from 
the gingival sulcus of almost all of the teeth.  The examiner 
noted that the swelling and inflammation that the veteran 
complained of was likely his periodontal disease.  He also 
noted that the veteran's periodontal disease could be 
confused with submandibular swelling.  The Board recognizes 
the veteran's severe dental problems.  However, the evidence 
indicates that his periodontic disease with purulent 
discharge is unrelated to his submandibular disability.  The 
November 2000 examiner did indicate, however, that the 
periodontitis could be confused with submandibular swelling, 
the probable source of the veteran's seeming confusion as to 
the origin of his dental problems.  During his August 2001 
hearing, he complained of problems with his gums and teeth, 
and admitted to multiple extractions, fillings, and loose 
teeth.  However, ultimately, he acknowledged that his 
periodontal disease was unrelated to his submandibular 
disability.  Thus, no additional compensation can be provided 
for periodontal disease, as it is shown to be unrelated to 
his submandibular disability.  See Scafrath, supra, 38 C.F.R. 
§  4.2.

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
whether or not raised by the veteran, as required by 
Schafrath, supra.  However, the Board finds no basis on which 
to assign a higher disability evaluation in that the veteran 
manifests no separate and distinct symptoms of a 
submandibular gland excision residuals not contemplated in 
the currently assigned 10 percent rating permitted under the 
Schedule.  

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the 
competent medical evidence of record reflects that the 
veteran's disability does not warrant an evaluation greater 
than 10 percent.  38 U.S.C.A. § 5107; Gilbert, supra.  

The veteran is also presently rated 10 percent disabled under 
38 C.F.R. § 4.114, Codes 7200-7804.  Code 7200 pertains to 
injuries of the mouth.  Under that code, injuries of the 
mouth are rated on the bases of disfigurement and impairment 
of function of mastication.  38 C.F.R. § 4.114, Code 7200.  
Under 38 C.F.R. § 4.118, Code 7804, a tender or painful 
superficial scar warrants a 10 percent rating.  

The evidence of record indicates moderate scarring in the 
right submandibular area causing the skin to adhere to deeper 
layers.  As well, the record indicates mild tenderness and 
numbness in that region.  Thus, a 10 percent evaluation is 
warranted under 38 C.F.R. § 4.114, Codes 7200-7804.  A higher 
evaluation cannot be granted, as 10 percent is the maximum 
compensation available that code.  Id.  

The Board notes that the assignment of a particular 
diagnostic code is completely dependent on the facts of a 
particular case.  Butts, supra.  As well, one code may be 
more appropriate than another depending on a veteran's 
particular symptomatology.  See Tedeschi, supra.  However, 
the evidence in this case does not merit the assignment of an 
alternative diagnostic code.  Id.  Under 38 C.F.R. § 4.119, 
Code 7805 other scars are to be rated on limitation of 
function of the part affected.  Because the evidence is 
silent as to any limitation of function ensuing from his 
scar, this code is not applicable, and certainly not more 
appropriate than the code under which he is currently rated.  
Id.; Tedeschi, supra.  

In conclusion, the Board has considered the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
whether or not raised by the veteran, as required by 
Schafrath, supra.  However, the Board finds no basis on which 
to assign a higher disability evaluation in that the veteran 
manifests no separate and distinct symptoms of a 
submandibular scar not contemplated in the currently assigned 
10 percent rating permitted under the Schedule.  


ORDER

An evaluation in excess of 10 percent for residuals of a 
right submandibular gland excision is denied. 

An evaluation in excess of 10 percent for a submandibular 
scar is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

